 

PERSONAL EMPLOYMENT AGREEMENT

 

THIS PERSONAL EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as
of February 1, 2018 by and between One World Cannabis Ltd. (the “Company”), and
Alon Sinai (the “Employee”).

 

WHEREAS, the Company and the Employee have entered into a consulting agreement,
dated July 1, 2014 as amended on November 8, 2015 and on July 30, 2017 (the
“Consulting Agreement”) pursuant to which the Employee has provided consulting
services to the Company; and

 

WHEREAS, the Company and the Employee wish to replace the Consulting Agreement
as of the Start Date (as such term is defined hereunder) in its entirety with
this Agreement, such that as of the Start Date the Employee shall only serve the
Company in the capacity of an employee under this agreement; and

 

WHEREAS, the Company wishes to employ the Employee, and the Employee wishes to
be employed by the Company, as of the Start Date; and

 

WHEREAS, the parties desire to state the terms and conditions of the Employee’s
employment by the Company, as set forth below.

 

NOW, THEREFORE, in consideration of the mutual premises, covenants and other
agreements contained herein, the parties hereby agree as follows:

 

General

 

  1. Position. The Employee will serve in the position described in Exhibit A
and shall be under the direction of the person stated in Exhibit A, or such
other person as shall be decided by the Company from time to time. The Employee
undertakes to perform his duties diligently, conscientiously and in furtherance
of the Company’s best interests         2. Scope of Employment. The Employee is
employed on a part time basis in a scope of 60% of a full time position. The
Employee may engage in other paid or unpaid employment, occupation or other
business activities which are not in the field of medical and pharmaceutical
formulations derived from and or utilizing cannabis and its CBD and or THC
components, either natural or synthetic, and delivery systems specifically
developed for the administration of the above. For the avoidance of doubt, this
also incorporates formulations or carries developed in the course of the work of
the Company, which have medical effect, even if such formulations or carriers do
not contain the above-mentioned cannabis components (the “Field of Business”),
all subject to and without derogating from Employee’s undertakings hereunder,
including (without limitation) pursuant to Section 6 and Exhibit B hereunder.
Any engagement in the Field of Business shall be subject to the Company’s prior
written approval which shall be in its sole discretion.         3. Employee’s
Representations and Undertakings. The Employee represents that the execution and
delivery of this Agreement and the fulfillment of its terms: (i) will not
constitute a default under or conflict with any agreement or other instrument to
which the Employee is a party or by which the Employee is bound, including,
without limitation, any confidentiality or non-competition agreement; and (ii)
will not require the consent of any person or entity. The Employee undertakes to
inform the Company immediately after becoming aware of any matter that may in
any way raise a conflict of interest between the Employee and the Company. The
Employee shall not receive any payment, compensation or benefit from any third
party in connection, directly or indirectly, with the Employee’s position in the
Company. The Employee further acknowledges and agrees (i) to the transfer of any
information concerning the Employee and held by the Company to a database
(including a database located abroad) and to third parties in general, as is
reasonable for business purposes or in pursuit of the Company’s business
interests; (ii) to travel abroad from time to time if and as may be required
pursuant to his position; (iii) to adhere to any applicable law or provision,
pertaining to his employment; (iv) to protect the good name of the Company and
not to perform any act that may bring the Company into disrepute; (v) to use any
equipment (such as laptop) and access to systems (such as email system) provided
to the Employee by the Company for purposes related to the Employee’s
employment.

 

 

-2-

 

  4. The Employee further acknowledges and agress that all information, content
and data on the Company’s computers and telephones, including electronic mail
transmissions, Internet usage, messages and data whether sent from, received by,
or stored in or upon the Company’s computers or communications systems are the
property of the Company, regardless of the form and/or content of these messages
and data, and the Company shall have the right to conduct inspections of such
property. The Employee should not consider messages and data sent from, received
by, or stored in or upon the Company’s computer, telephones and communications
systems to be private and should not send, receive, or store sensitive personal
or private information using these systems. The Employee is deemed to have
consented to any reasonable use, transfer and disclosure of all messages and
data contained or sent via the Company’s computer, telephones and communications
systems, including electronic mail.         5. Term and Termination. The
Employee’s employment with the Company began, or will begin, on the date set
forth in Exhibit A (the “Start Date”). Either party may terminate this Agreement
and the employment relationship hereunder at any time by giving the other party
prior written notice of termination of such number of days as set forth in
Exhibit A (the “Notice Period”). Notwithstanding the aforesaid, the Company is
entitled to terminate this Agreement and the employment relationship with
immediate effect or at any time during the Notice Period upon a written notice
to the Employee and payment to the Employee of a one-time amount equal to the
Salary the Employee would have been entitled to receive in respect of the
portion of the Notice Period which was forfeited, in lieu of such prior notice
period.           Notwithstanding the aforesaid, in the event of a Cause (as
defined below), the Company will be entitled to terminate this Agreement
immediately and this Agreement and the employment relationship will be deemed
effectively terminated as of the time of delivery of such notice (subject to any
minimal mandatory notice requirement under applicable law) and the Company shall
have no obligation to pay any compensation during or in lieu of the notice
period. The term “Cause” means: (i) the Employee engages in any act of
dishonesty, fraud, misrepresentation, or intentional illegal conduct; (ii) the
Employee’s violation of any law or regulation applicable to the Company’s
business; (iii) any unauthorized use or disclosure by the Employee of the
Company’s confidential information or trade secrets or any other breach of the
Proprietary Information, Assignment of Inventions and Non-Competition Agreement
attached as Exhibit B hereto; (iv) a material breach by the Employee of any
agreement between the Employee and the Company; (v) a failure by the Employee to
comply with the Company’s written policies or rules; or (vi) any circumstances
which allow for termination without severance payment under applicable law.

 

 

-3-

 

    During the Notice Period, this Agreement will remain in full force and
effect and there will be no change in Employee’s position with the Company or
any obligations hereunder, unless otherwise determined by the Company in a
written notice to Employee, and the Employee will cooperate with the Company and
use the Employee’s best efforts to assist the integration into the Company’s
organization of the person or persons who will assume the Employee’s
responsibilities. Upon termination of the employment for any reason or cause
what-so-ever, Employee shall immediately surrender to the Company all property,
equipment, documents and information in his possession or disposal, as such may
have been delivered to him during or due to his employment with the Company, and
Employee shall have no rights of lien or possession in respect thereof.        
6. Proprietary Information; Confidentiality and Non-Competition. The Employee
shall, simultaneously herewith, execute and deliver, and hereby agrees to be
bound by the provisions of, the Proprietary Information, Assignment of
Inventions and Non-Competition Agreement attached in Exhibit B hereto, the terms
of which will survive termination of this Agreement.         7. Salary. The
Company will pay the Employee a gross monthly salary in the amount set forth in
Exhibit A (the “Salary”). Except as specifically set forth herein, the Salary
includes any and all payments to which Employee is entitled hereunder and under
any applicable laws, regulations or agreements. Payment of the Salary will be
made no later than the 9th day of each calendar month after the month for which
the Salary is paid, after deduction of applicable taxes and any amounts
deductible under this Agreement.         8. Social Benefits. The Company shall,
on a monthly basis, pay to a pension scheme for the benefit of the Employee and
shall deduct from the Employee’s Salary a respective payment towards such
pension scheme (the “Pension Scheme”). The contributions to the Pension Scheme
will be as follows:

 

  (i) The Company will pay an amount equal to 8 1/3% (eight percent and one
third of a percent) of the Salary as a severance pay component;         (ii) In
case of a Pension Scheme of a managers insurance type (and not a pension fund),
the Company shall pay for a disability insurance in an amount of 2.5% of the
Salary or a lower amount as required to insure 75% of the Salary (the
“Disability Insurance Component”);         (iii) The Company will pay towards a
savings component (A) an amount equal to 6.5% of the Salary in case the Pension
Scheme is through a pension fund or (B) an amount equal to 6.5% of the Salary
less the Disability Insurance Component, but in no event less than 5%, in case
of a managers insurance type Pension Scheme; and         (iv) The Company shall
deduct from the net Salary an amount equal to 6% of the Salary which amount
shall be allocated to a savings component.

 

  All payments to the Pension Scheme will be made in compliance with Section 14
of the Severance Compensation Law, 1963 (“Section 14”), and in accordance with
the general approval of the Labor Minister dated June 9, 1998, promulgated under
said Section 14, a copy of which is attached hereby as Exhibit C, and the terms
of Section 14 and said general approval will apply to the relationship
hereunder. Therefore, the ownership of the Pension Scheme will be transferred to
the Employee following termination of employment and the Company will not be
entitled to retrieve any of the funds it transferred to the Pension Scheme,
other than in accordance with Section 14 and said general approval, and the
transfer of the Pension Scheme to the ownership of the Employee will be the full
and only compensation to be paid by the Company to the Employee in such
circumstances in respect of severance pay.

 

 

-4-

 

  9. Vacation. The Employee will be entitled to that number of vacation days per
year set forth in Exhibit A. The Company will be entitled to direct the use of
the vacation days, at its discretion. Right to accumulate unused vacation days
shall be as decided by the Company from time to time and the Company shall be
entitled to change its policy in that respect without any liability to the
Employee. It is the Company’s current policy to allow the Employee to accumulate
any unused vacation days up to the number of vacation days specified in Exhibit
A and once the Employee has reached such accumulation no additional vacation
days will be accumulated, but rather be forfeited. The Employee will not be
entitled to redemption of accumulated and unused vacation days, except in the
event of termination of employment and then only in accordance with applicable
law.         10. Recreation Pay. The Employee will be entitled to recreation pay
(Dmei Havra’a) in accordance with applicable law.         11. Additional
Benefits. The Employee may be entitled to additional benefits if and only to the
extent set forth in Exhibit A.         12. Policies and Guidelines. The Employee
undertakes to abide by and at all times be in compliance with the policies,
guidelines and regulations which are and shall be established by the Company.  
      13. General. Headings in this Agreement are included for reference
purposes only and are not to be used in interpreting this Agreement. The
exhibits to this Agreement constitute an integral part thereof. Subject to
applicable law, no collective bargaining agreement will apply to the
relationship between the parties, whether such agreement was signed among the
government, the General Federation of Labor and Employers organizations, or any
of such parties, or whether signed by others, in relation to the field or fields
of the business of the Company or in relation to the position held by or the
profession of the Employee. No failure, delay of forbearance of either party in
exercising any power or right hereunder will in any way restrict or diminish
such party’s rights and powers under this Agreement, or operate as a waiver of
any breach or nonperformance by either party of any terms or conditions hereof.
In the event it is determined under any applicable law that a certain provision
set forth in this Agreement is invalid or unenforceable, such determination will
not affect the remaining provisions of this Agreement unless the business
purpose of this Agreement is substantially frustrated thereby.           This
Agreement constitutes the entire understanding and agreement between the
parties, supersedes any and all prior discussions, agreements and correspondence
with regard to the subject matter hereof, including without limitation the
termination of the Consulting Agreement (provided that Sections 4-6, together
with Exhibit C of the Consulting Agreement shall survive in full force and
effect), and may not be amended, modified or supplemented in any respect, except
by a subsequent writing executed by both parties. .           The Employee
acknowledges and confirms that all terms of Employee’s employment are personal
and confidential, and undertakes to keep such terms in confidence and refrain
from disclosing such terms to any third party.

 

 

-5-

 

[ex10-18_001.jpg] 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date first
hereinabove set forth.

 

One World Cannabis           Alon Sinai /s/   By: Mordechai Bignitz /s/   Title:
CEO  

 

 

-6-

 

Exhibit A

To the Personal Employment Agreement by and between

One World Cannabis Ltd. and the Employee whose name is set forth herein

 

1. Name of Employee: Alon Sinai     2. ID No. of Employee: 022996797     3.
Address of Employee: 69 Bait Nehemia, Israel     4. Position in the Company: COO
- Chief Operating Officer     5. Under the Direction CEO     6. Start Date:
February 1, 2018     7. Work Week and Hours of Work; Rest Day As shall be
coordinated between the Company and the Employee from time to time, based on the
scope of engagement.     8. Notice Period: 30 days     9. Salary:

a) As of February 1, 2018 and until March 31, 2018 - the Employee shall be
entitled to a gross monthly salary of NIS 17,500 (the “Base Salary”). In
addition, in consideration for overtime hours that the Employee may work during
the month the Employee shall receive a global payment of NIS 7,500 per month
(the “Global Overtime Compensation”, and together with the Base Salary, the
“Salary”).

 

b) As of April 1, 2018 - the Employee shall be entitled to a Base Salary of NIS
3,710. In addition, the Employee shall receive a Global Overtime Compensation of
NIS 1,590, such that the total Salary shall be NIS 5,300.

 

The Global Overtime Compensation has been determined based on Company’s
estimation of the average of overtime hours per month that the Employee’s
position may require.

    10. Vacation Days Per Year: 12 annual vacation days for a full time
position, as shall be adjusted for the actual scope of employment. Employee may
accumulate at any time unused vacation days in the aggregate number equal to no
more than twice the number of the annual vacation days he is entitled to
receive.     11. Transportation The employee will be entitled to payment for
transportation from and to work, pursuant to applicable law.

 

 

-7-

 

Exhibit B to Personal Employment Agreement

Proprietary Information, Confidentiality and Non-Competition Agreement

between the Employee and One World Cannabis Ltd.

 

  Employee’s Name Alon Sinai

 

1. Capitalized terms herein will have the meanings given to them in the Personal
Employment Agreement to which this Exhibit is attached (the “Agreement”). The
term Company will include also all subsidiaries and affiliates of the Company,
as applicable, including its parent company, OWC Pharmaceutical Research Corp.
(the “Parent Company”), which are deemed third party beneficiaries of this
Agreement. The Employee’s obligations and the Company’s rights under this
Exhibit will apply as of the beginning of the engagement between the Company and
the Employee, regardless of the Start Date or the date of execution of the
Agreement or this Exhibit.

 

Confidentiality; Proprietary Information

 

2. The Employee acknowledges and agrees that Employee may have access to
confidential and proprietary information concerning the business and financial
activities of the Company, including without limitation information relating to
the Company’s research and development activities, investments, properties,
employees, marketing plans, customers, suppliers, trade secrets, test results,
processes, data, know-how, improvements, inventions, techniques, intellectual
property and products (actual or planned). Such information, whether
documentary, written, oral or computer generated, will be referred to as
“Proprietary Information”. However, Proprietary Information will exclude
information that Employee can demonstrate (i) was known to Employee prior to
Employee’s association with the Company (except if related in any way to the
Company, including without limitation to the Company’s current and/or
contemplated business, services, products and/or activities); or (ii) is or will
become part of the public knowledge except as a result of the breach of the
Agreement or this Exhibit by the Employee.     3. The Employee recognizes that
the Company may receive confidential or proprietary information from third
parties, subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes. In
connection with such duties, such information will be deemed Proprietary
Information hereunder, mutatis mutandis. The Employee will not, during his
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.     4. The Employee agrees that all Proprietary Information and any
patents, trademarks, copyrights and other intellectual property and ownership
rights in connection therewith are and will be the sole property of the Company
and its assigns. At all times, during Employee’s engagement by the Company and
thereafter, the Employee will keep in confidence and trust all Proprietary
Information and will not use or disclose Proprietary Information or anything
relating to it without the written consent of the Company, except as may be
necessary in the ordinary course of performing Employee’s duties under the
Agreement.

 

 

-8-

 

5. Upon termination of the Employee’s employment with the Company, the Employee
will promptly deliver to the Company all documents and materials of any nature
pertaining to Employee’s work with the Company, and will not retain any
documents or materials or copies thereof containing any Proprietary Information.
      For the avoidance of doubt, Employee’s undertakings set forth in Sections
2-5 shall remain in full force and effect after termination of the Agreement
(for any reason whatsoever) or any renewal thereof.

 

Disclosure and Assignment of Inventions

 

6. From and after the date the Employee first became employed by the Company,
the Employee undertakes and covenants that the Employee will promptly disclose
in confidence to the Company all inventions, improvements, developments,
original works of authorship, designs, concepts, techniques, methods, systems,
processes, know how, computer software programs, databases, mask works, trade
secrets, discoveries and any other intellectual creations of any nature
whatsoever (“Inventions”), whether or not patentable, copyrightable or
protectable as trade secrets, that are made or conceived or first reduced to
practice or created by Employee, either alone or jointly with others during the
course of or in connection with Employee’s employment with the Company. The
Employee undertakes not to disclose to the Company any confidential information
of any third party and not to make any use of any intellectual property rights
of any third party in the framework of the Employee’s employment by the Company.
    7. Without derogating from applicable law, the Employee agrees that all
Inventions, whether or not patentable, copyrightable or protectable as trade
secrets, that are made or conceived or first reduced to practice or created by
Employee, either alone or jointly with others, during the course of or in
connection with Employee’s employment with the Company that (a) are developed in
whole or in part on Company’s time or using equipment, supplies, facilities,
resources or Proprietary Information of the Company, (b) result from or are
suggested by any task assigned to Employee or any work performed by the Employee
for or on behalf of the Company or by the scope of Employee’s duties and
responsibilities with Company, or (c) relate to the Company’s business,
activities, services, products or research and development (whether current or
anticipated) will be the sole and exclusive property of the Company and the
Employee will have no rights in or thereto (“Company Inventions”).     8. The
Employee has listed below in this Section 8 a complete list of all inventions to
which he claims ownerships (the “Prior Inventions”) and that the Employee
desires to remove from the operation of this Exhibit, and acknowledges and
agrees that such list is complete. If no such list is attached to this Exhibit,
the Employee represents that he has no such Inventions at the time of signing
this Agreement. The Prior Inventions, if any, patented or unpatented, are
excluded from the scope of this Exhibit. If, in the course of employment with
the Company, the Employee incorporates a Prior Invention into a Company product,
process or machine, the Company is hereby granted and shall have a nonexclusive,
royalty-free, irrevocable, perpetual, worldwide license (with rights to
sublicense through multiple tiers of sublicensees) to make, have made, modify,
use and sell such Prior Invention. Notwithstanding the foregoing, the Employee
agrees that the Employee will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions without the Company’s prior written
consent. The Employee hereby represents and undertakes that none of his previous
employers or any entity with whom the Employee was engaged, has any rights in
the Inventions or Prior Inventions and such employment with the Company will not
grant any of them any right in the results of the Employee’s work.

 

Prior Inventions: [fill-in, if any.]

 

None.

 

 

-9-

 

9. The Employee hereby irrevocably transfers and assigns to the Company, without
further compensation, all worldwide patents, patent applications, copyrights,
mask works, trade secrets and other intellectual property rights in any Company
Invention, and waives any and all moral rights that Employee may have in or with
respect to any Company Invention. The Employee hereby irrevocably,
unconditionally and expressly waives any right and/or claim to any consideration
or compensation whatsoever with regard to the Company Inventions and the
assignment, use or commercialization thereof, including without limitation any
royalty payment and other payment with respect thereto (and including without
limitation under Section 134 of the Israeli Patent Law, 1967). The Employee
agrees and understands that the Salary (set forth in Exhibit A) includes
adequate compensation for any transfer or assignment made by the Employee, if
any, pursuant to this Section 9.       The Employee agrees to assist the
Company, at the Company’s expense, in every proper way to obtain for the Company
and enforce patents, copyrights, mask work rights, and other legal protections
for the Company’s Inventions in any and all countries. The Employee will execute
any documents that the Company may reasonably request for use in obtaining or
enforcing such patents, copyrights, mask work rights, trade secrets and other
legal protections. Such obligation will continue beyond the termination of the
Employee’s employment with the Company. The Employee hereby irrevocably
designates and appoints the Company and its officers and agents as the
Employee’s agent and attorney in fact, coupled with an interest to act for and
on Employee’s behalf and in Employee’s stead to execute and file any document
needed to apply for or prosecute any patent, copyright, trademark, trade secret,
any applications regarding same or any other right or protection relating to any
Proprietary Information (including Company Inventions), and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, trademarks, trade secrets or any other right or protection relating
to any Proprietary Information (including Company Inventions), with the same
legal force and effect as if executed by the Employee.       Non-Competition;
Non-Solicitation     10. Employee agrees and understands that the Employee’s
Salary (set forth in Exhibit A) includes adequate compensation for his
undertakings under this Section 10. Therefore, in order to enable the Company to
effectively protect its Proprietary Information, the Employee undertakes that,
so long as Employee is employed by the Company and for a period of twelve (12)
months thereafter, the Employee will not, directly or indirectly, as owner,
employee, agent, or in any capacity whatsoever engage in, become financially
interested in, be employed by, render services or assists to, or have any
connection with, any person, corporation, business or venture that is engaged in
any activities involving services, products, information, processes, technology
or equipment that are competitive to those of the Company; provided, however,
that Employee may own securities of any publicly traded corporation in an amount
not to exceed three percent of any class of stock or securities of such company,
and so long as Employee has no active role in such corporation in any capacity.
    11. The Employee agrees and undertakes that during the period of Employee’s
employment and for a period of twelve (12) months thereafter, the Employee will
not, directly or indirectly, including personally or in any business in which
Employee is an officer, director or shareholder, for any purpose or in any place
solicit (i) for employment any person employed by the Company (or retained by
the Company as a consultant, if such consultant is prevented thereby from
continuing to render its services to the Company in the manner provided
immediately before) on the date of such termination or during the preceding
twelve (12) months, and (ii) the business of any customer of the Company for the
purpose of offering services or products which compete with the services or
products supplied to such customer by the Company.

 

 

-10-

 

Reasonableness of Protective Covenants; Remedies for Breach

 

12. Insofar as the protective covenants set forth in this Exhibit are concerned,
the Employee specifically acknowledges, stipulates and agrees as follows: (i)
the protective covenants are reasonable and necessary to protect the goodwill,
property and Proprietary Information of the Company, and the operations and
business of the Company; and (ii) the time duration of the protective covenants
is reasonable and necessary to protect the goodwill and the operations and
business of Company, and does not impose a greater restrain than is necessary to
protect the goodwill or other business interests of the Company. Nevertheless,
if any term contained in this Exhibit B will for any reason be held to be
excessively broad with regard to time, geographic scope or activity, such term
will be construed in a manner to enable it to be enforced to the extent
compatible with applicable law.     13. The Employee acknowledges that the legal
remedies for breach of the provisions of this Exhibit may be found inadequate
and therefore agrees that, in addition to all of the remedies available to the
Company in the event of a breach or a threatened breach of any of such
provisions, the Company may also, in addition to any other remedies which may be
available under applicable law, obtain temporary, preliminary and permanent
injunctions against any and all such actions.     14. The Employee recognizes
and agrees: (i) that this Exhibit is necessary and essential to protect the
business of the Company and to realize and derive all the benefits, rights and
expectations of conducting the Company’s business; (ii) that the area and
duration of the protective covenants contained herein are in all things
reasonable; and (iii) that good and valuable consideration exists under the
Agreement, for the Employee’s agreement to be bound by the provisions of this
Exhibit.     15. The Employee acknowledges that the Parent Company is a publicly
traded company. As such, it agrees not to use any Proprietary Information in
connection with the purchase or sale of the securities of the Parent Company in
violation of the U.S. Securities and Exchange Commission regulation or any other
applicable securities laws.

 

IN WITNESS WHEREOF the Employee has signed this Proprietary Information,
Confidentiality and Non-Competition Agreement as of the date first hereinabove
set forth.

 

  Alon Sinai /s/  

 

 

-11-

 

Schedule C

 

Order and Confirmation Regarding Payments of Employers to Pension Funds and
Insurance Funds instead of Severance Pay

 

[ex10-18_002.jpg] 

 

 

